[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              OCT 1, 2010
                            No. 09-11899                      JOHN LEY
                        Non-Argument Calendar                   CLERK
                      ________________________

                D. C. Docket No. 04-00315-CV-T-24EAJ

ROBERT CRAIG WELLS,

                                                         Plaintiff-Appellant,

                                 versus

NORMAN C. CRAMER,
KENNETH L. BURROUGHS,
TERRY R. METTS,
CHRISTOPHER TAYLOR,
JEFFREY S. PREISING,

                                                      Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (October 1, 2010)

Before EDMONDSON, BLACK and MARTIN, Circuit Judges.

PER CURIAM:
       Robert Wells, through counsel, appeals several district court rulings related

to his civil rights suit against the Pinellas County Sheriff’s Office for excessive

force and deliberate indifference to medical care in violation of 42 U.S.C. § 1983.

The case proceeded to trial on the excessive force claim only, with the jury

rendering its verdict in favor of the officers. On appeal, Wells argues the district

court erred by: (1) denying his motion for continuance, (2) ruling Wells could not

testify as to out-of-court statements during his testimony, (3) excluding use-of-

force reports from evidence, and (4) refusing to appoint counsel for Wells.1 After

careful review, we conclude the district court did not abuse its discretion.2

                                                 I.

       Wells contends the district court abused its discretion by denying his

unopposed motion for continuance based on his father’s death three weeks prior to




       1
          Wells also contends the district court abused its discretion by excluding evidence of his
deliberate indifference claim. Wells’s pro se Amended Complaint included both an excessive
force and a deliberate indifference claim; however, he failed to appeal the district court’s grant of
summary judgment in favor of the officers on the deliberate indifference claim and thus has
abandoned this claim. Although we vacated and remanded the district court’s summary
judgment order as to the excessive force claim, the district court’s resolution of the deliberate
indifference claim was not affected. See Wells v. Cramer, 262 Fed. Appx. 184, 186, 190 (11th
Cir. 2008). Thus, we do not address Well’s contention regarding this issue.
       2
          We review for abuse of discretion the denial of a motion for continuance, Quiet Tech.
DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1350–51 (11th Cir. 2003), evidentiary
rulings, United States v. Caraballo, 595 F.3d 1214, 1226 (11th Cir. 2010), and the denial of a
motion to appoint counsel, Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999).

                                                  2
trial. Wells claims his father was crucial to his case because he was the chief

witness and an important advisor throughout the pre-trial proceedings.

      To determine whether the district court abused its discretion by denying the

requested continuance, we consider the following factors: (1) the appellant’s

diligence in preparing his defense prior to the date set for hearing, (2) the

likelihood that the need for a continuance could have been met if the continuance

had been granted, (3) the extent to which granting the continuance would

inconvenience the court and the opposing party, and (4) the extent to which the

appellant might have suffered harm as a result of the denial. Hashwani v. Barbar,

822 F.2d 1038, 1040 (11th Cir. 1987). The district court’s denial of a continuance

“will not be overturned unless arbitrary or unreasonable.” Id.

      Based on these factors, the district court did not abuse its discretion by

denying Wells’s requested continuance. Wells stated he needed a continuance to

find other witnesses who could testify as to what his father, who had no first-hand

knowledge of the events at issue, had told them about prior encounters with the

police. Such testimony would have been hearsay and inadmissible at trial. Fed. R.

Evid. 802. Thus, even though Wells diligently prepared for trial and his motion

for continuance was unopposed, his stated need for the continuance would not

have been met if the continuance was granted. Moreover, Wells had ample time to

                                           3
conduct discovery and prepare for trial, and did not suffer harm as a result of the

district court’s denial. Under the four-factor test as applied to these

circumstances, the district court’s denial of the requested continuance was not

“arbitrary or unreasonable.” See Hashwani, 822 F.2d at 1040.

                                          II.

      Wells argues the district court abused its discretion by excluding his

statements as inadmissible hearsay. As part of his testimony, Wells stated that

paramedics who arrived on the scene “were asking to treat [him],” and upon his

arrival at the police station for booking, “the other officers that were there at the

substation began screaming why [was he] not taken to the hospital.” He contends

these statements were not being offered to prove the truth of the matter asserted,

but to show that he sustained a severe beating. He also complains that the district

court stated he was not allowed to “testify to what someone else might have said

outside of court.”

      Assuming, arguendo, these statements did not constitute inadmissible

hearsay, Wells has failed to prove the alleged errors affected his substantial rights.

See Fed. R. Evid. 103(a); see also United States v. Killough, 848 F.2d 1523, 1527

(11th Cir. 1988) (“Only if an error prejudiced a substantial right of a defendant

may a court of appeals reverse a lower court decision.”). These statements are

                                           4
cumulative of other evidence put before the jury. The jury viewed color pictures

of the injuries in addition to hearing Wells’s own description of the injuries. Any

error in excluding these statements—which were heard by the jury as part of his

narrative direct testimony—is harmless. See Killough, 848 F.2d at 1527.

                                          III.

      Wells contends the district court abused its discretion by excluding use-of-

force reports generated by the police departments involved in his arrest. He

contends these reports were admissible under Rule 803(8)(B), the public records

and reports exception.

      The district court, however, did not exclude the reports, but merely

instructed Wells as to the need for authentication of the police reports. See Fed R.

Evid. 901. Although the officers who prepared the reports were present and

testified at trial, Wells never attempted to have the officers authenticate the reports

for admission into evidence.

                                         IV.

      Finally, Wells argues the district court abused its discretion by denying his

motion to appoint counsel. Wells has “no absolute constitutional right to the

appointment of counsel” in his § 1983 action. Poole v. Lambert, 819 F.2d 1025,

1028 (11th Cir. 1987). Rather, the appointment of counsel is a “privilege that is

                                           5
justified only by exceptional circumstances, such as where the facts and legal

issues are so novel or complex as to require the assistance of a trained

practitioner.” Id.

        Wells represented himself throughout the course of this case, including the

trial on a single-count incident of alleged excessive force. He successfully

appealed the district court’s orders, participated in discovery, prepared witness and

exhibit lists, and filed multiple motions. Although a lawyer’s representation may

have helped Wells at trial, his case was not “so novel or complex” to conclude the

district court abused its discretion in denying his request. See Poole, 819 F.2d at

1028.

        AFFIRMED.




                                          6